
	
		II
		110th CONGRESS
		2d Session
		S. 2687
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2008
			Ms. Snowe (for herself
			 and Mr. Rockefeller) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  enhance beneficiary protections under parts C and D of the Medicare
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Beneficiary Protection
			 Act of 2008.
		2.Medicare plan
			 complaint system
			(a)SystemSection
			 1808 of the Social Security Act (42 U.S.C. 1395b–9) is amended—
				(1)in subsection
			 (c)(2)—
					(A)in subparagraph
			 (B)(iii), by striking adjustment; and and inserting
			 adjustment);;
					(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(D)develop and
				maintain the plan complaint system under subsection
				(d).
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(d)Plan complaint
				system
							(1)System
								(A)In
				generalThe Secretary shall develop and maintain a plan complaint
				system, (in this subsection referred to as the system)
				to—
									(i)collect and
				maintain information on plan complaints;
									(ii)track plan
				complaints from the date the complaint is logged into the system through the
				date the complaint is resolved; and
									(iii)otherwise
				improve the process for reporting plan complaints.
									(B)TimeframeThe
				Secretary shall have the system in place by not later than the date that is 6
				months after the date of enactment of this subsection.
								(C)Plan complaint
				definedIn this subsection, the term plan
				complaint means a complaint that is received (including by telephone,
				letter, e-mail, or any other means) by the Secretary (including by a regional
				office or the Medicare Beneficiary Ombudsman) from a Medicare Advantage
				eligible individual or a Part D eligible individual (or an individual
				representing such an individual) regarding Medicare Advantage organizations,
				Medicare Advantage plans, prescription drug plan sponsors, or prescription drug
				plans, including complaints relating to marketing, enrollment, covered drugs,
				premiums and cost-sharing, and participating providers.
								(2)Process
				criteriaIn developing the system, the Secretary shall establish
				a process for reporting plan complaints. Such process shall meet the following
				criteria:
								(A)AccessibleThe
				process is widely known and easy to use.
								(B)Investigative
				capacityThe process involves the appropriate experts, resources,
				and methods to assess complaints and determine whether they reflect an
				underlying pattern.
								(C)Intervention
				and follow-throughThe process triggers appropriate interventions
				and monitoring based on substantiated complaints.
								(D)Quality
				improvement orientationThe process guides quality
				improvement.
								(E)ResponsivenessThe
				process routinely provides consistent, clear, and substantive responses to
				complaints.
								(F)TimelinesEach
				process step is completed within a reasonable, established time frame, and
				mechanisms exist to deal quickly with complaints of an emergency nature
				requiring immediate attention.
								(G)ObjectiveThe
				process is unbiased, balancing the rights of each party.
								(H)Public
				AccountabilityThe process makes complaint information available
				to the public.
								(3)Standard data
				reporting requirements
								(A)In
				generalThe Secretary shall establish standard data reporting
				requirements for reporting plan complaints under the system.
								(B)Model
				electronic complaint formThe Secretary shall develop a model
				electronic complaint form to be used for reporting plan complaints under the
				system. Such form shall be prominently displayed on the front page of the
				Medicare.gov Internet website and on the Internet website of the Medicare
				Beneficiary Ombudsman.
								(4)All complaints
				required to be logged into the systemEvery plan complaint shall
				be logged into the system.
							(5)Casework
				notationsThe system shall provide for the inclusion of any
				casework notations throughout the complaint process on the record of a plan
				complaint.
							(6)Medicare Beneficiary
				OmbudsmanThe Secretary shall
				carry out this subsection acting through the Medicare Beneficiary
				Ombudsman.
							.
				(b)FundingThere
			 are authorized to be appropriated such sums as may be necessary for the costs
			 of carrying out section 1808(d) of the Social Security Act, as added by
			 subsection (a).
			(c)Reports
				(1)Secretary
					(A)Ongoing
			 studyThe Medicare Beneficiary Ombudsman (under subsection (c) of
			 section 1808) of the Social Security Act (42 U.S.C. 1395b–9) shall conduct an
			 ongoing study of the plan complaint system established under subsection (d) of
			 such section (as added by subsection (a)), in this subsection referred to as
			 the system. Such study shall include an analysis of—
						(i)the
			 numbers and types of complaints reported under the system;
						(ii)geographic
			 variations in such complaints;
						(iii)the timeliness
			 of agency or plan responses to such complaints; and
						(iv)the resolution
			 of such complaints.
						(B)Quarterly
			 reportsNot later than 6 months after the implementation of the
			 system, and every 3 months thereafter, the Secretary of Health and Human
			 Services shall submit to Congress a report on the study conducted under
			 subparagraph (A), together with recommendations for such legislation and
			 administrative actions as the Secretary determines appropriate.
					(2)Inspector
			 GeneralThe Inspector General of the Department of Health and
			 Human Services shall conduct an evaluation of the system. Not later than 1 year
			 after the implementation of the system, the Inspector General shall submit to
			 Congress a report on such evaluation, together with recommendations for such
			 legislation and administrative actions as the Inspector General determines
			 appropriate.
				3.Requirement for
			 non-network Medicare Advantage private fee-for-service plans to disclose
			 providers that refuse to accept enrollees in the plan
			(a)In
			 generalSection 1852(c)(1) of the Social Security Act (42 U.S.C.
			 1395w–22(c)(1)) is amended is amended by adding at the end the following new
			 subparagraph:
				
					(J)In the case of a
				Medicare Advantage private fee-for-service plan that meets the access standards
				under subsection (d)(4), in whole or in part, through the establishment of
				payment rates meeting the requirements under subparagraph (A) of such
				subsection rather than through entering into written contracts as provided for
				under subparagraph (B) of such subsection, a list of providers in the service
				area of the plan who, during the previous 12 months, have refused to accept
				enrollees in the plan pursuant to the deeming provisions under subsection
				(j)(6).
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is 90 days after the date of enactment of this Act.
			4.Prohibition on
			 providing certain inducements and on cold-calling, cross-selling, and
			 up-selling in the marketing of MA plans and prescription drug plans
			(a)Medicare
			 advantage programSection 1851(h)(4) of the Social Security Act
			 (42 U.S.C. 1395w–21(h)(4)) is amended—
				(1)in subparagraph
			 (A)—
					(A)by inserting
			 or provide for meals or other items of monetary value after
			 rebates; and
					(B)by striking
			 , and at the end and inserting a semicolon;
					(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(C)shall not permit
				a Medicare Advantage organization to—
							(i)market enrollment
				in a Medicare Advantage plan by telemarketing or in-home solicitation,
							(ii)engage in the
				cross-selling of non-Medicare products or services with products or services
				offered by a Medicare Advantage plan; or
							(iii)engage in up-selling from prescription drug
				plans under part D to Medicare Advantage plans,
							except
				that in no case shall the prohibitions under this subparagraph be construed as
				prohibiting such telemarketing, in-home solicitation, cross-selling, or
				up-selling that is conducted at the request of the
				individual..
				(b)Medicare
			 prescription drug programSection 1860D–4 of the Social Security Act
			 (42 U.S.C. 1395w–104) is amended by adding at the end the following new
			 subsection:
				
					(l)Prohibition on
				certain marketing practicesThe limitations on marketing practices
				under section 1851(h)(4)(C) shall apply to a PDP sponsor and a prescription
				drug plan in the same manner as such limitations apply to Medicare Advantage
				organizations and Medicare Advantage
				plans.
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 90 days after the date of enactment of this Act.
			5.Enrollment
			 improvements under Medicare parts C and D
			(a)Special
			 election period during first 60 days of enrollment in a new plan
				(1)In
			 generalSection 1851(e)(4) of the Social Security Act
			 (42 U.S.C.
			 1395w(e)(4)) is amended—
					(A)in subparagraph
			 (C), by striking or at the end;
					(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(C)by inserting after
			 subparagraph (C) the following new subparagraph:
						
							(D)the individual has
				been enrolled in such plan for fewer than 60 days;
				or
							.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 the date that is 90 days after the date of enactment of this Act.
				(b)Extension of
			 the annual, coordinated election period
				(1)In
			 GeneralSection 1851(e)(3)(B)(iv) of the
			 Social Security Act (42 U.S.C.
			 1395w–1(e)(3)(B)(iv)) is amended by striking November 15 and
			 inserting October 1.
				(2)Effective
			 DateThe amendment made by paragraph (1) shall apply to annual,
			 coordinated election periods beginning after the date of enactment of this
			 Act.
				(c)Coordination
			 under parts C and D of the continuous open enrollment and disenrollment period
			 for the first 3 months of the year
				(1)In
			 generalSection 1860D–1(b)(1)(B)(iii) of the Social Security Act
			 (42 U.S.C. 1395w–101(b)(1)(B)(iii)) is amended by striking ,
			 (C),.
				(2)Effective
			 DateThe amendment made by paragraph (1) shall take effect on
			 January 1, 2009.
				
